                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KRISTINA DORSEY,                                          CIVIL ACTION
               Plaintiff,

              v.

MERAKEY USA,                                              NO. 18-4837
MERAKEY PENNSYLVANIA, and
MERAKEY PARKSIDE RECOVERY,
             Defendants.

                                          ORDER

       AND NOW, this 6th day of May, 2019, upon consideration of Defendants’ Partial

Motion to Dismiss (Document No. 22, filed April 4, 2019) and Plaintiff’s Response in

Opposition to Defendants’ Partial Motion to Dismiss (Document No. 23, filed April 7, 2019), for

the reasons stated in the accompanying Memorandum dated May 6, 2019, IT IS ORDERED as

follows:

       1. That part of the Motion seeking to dismiss plaintiff’s Pennsylvania Whistleblower

Law claim (Count IV) is GRANTED. That claim is DISMISSED WITH PREJUDICE.

       2. That part of the Motion seeking to dismiss plaintiff’s common law wrongful

termination claim (Count V) is DENIED.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
